DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 11-20) in the reply filed on 03/15/2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadanandan (U.S. Pub. No. 2014/0135786).
Regarding claim 11, Sadanandan discloses a method of treating a patient comprising:
providing an introducer 102 (see Figure 1A; paragraph [0025]) having a hub including a port (see Figure 2C, paragraph [0044]; at a proximal terminal end introducer 102 has a hub and port from which guidewire 302 exits), and a flexible cylindrical sheath 103 (see paragraph [0026]) coupled to the hub and having a wall (external side wall 106 and internal side wall 104) defining a lumen 116 longitudinally extending therethrough, the lumen terminating in a first outlet (see Figure 2C; at distal terminal end introducer 102 has an outlet from which guidewire 302 exits) opposite the port, the sheath further including a second outlet (side hole 120; see paragraph [0027]) defined in the wall and in communication with the lumen;
providing a catheter 150 (see Figure 1A) having a shaft sized and arranged to fit within the lumen of the sheath (see Figure 2F; paragraph [0048]); and
advancing the shaft of the catheter 150 through one of the first outlet and the second outlet to a first site (Id.; 150 is advanced and exits through the second outlet 120 into a first site to face an antegrade direction, wherein the “first site” includes a portion of vasculature including common femoral artery “CFA” 305 and superficial femoral artery “SFA” 309).
300 cuts or makes an incision in a patient’s body to access the patient’s common femoral artery, “CFA” 305, and guidewire 302 is inserted into the CFA using the Seldinger Technique).
Regarding claim 13, Sadanandan discloses the step of inserting a stiffening stylet 170 into the introducer 102 (see Figures 1A and 2C and paragraphs [0026] and [0044]; dilator 170 acts as a stylet by adding rigidity to introducer sheath 102 to substantially straighten out its length 110 when inserted its longitudinal opening 116, and removing it results in a return of a pre-formed bend 118 of the introducer sheath 102 as seen in Figure 1B) and advancing the introducer 102 and stylet 170 over the guidewire 302 until the introducer is in a first position within the patient’s body where the second outlet 120 is within the femoral artery 305 (see Figure 2C and paragraph [0044]).
Regarding claim 14, Sadanandan discloses the step of removing the stylet 170 and guidewire 32 while maintaining the introducer 102 in the first position within the patient’s body (see Figure 2D and paragraph [0045]).
Regarding claim 16, Sadanandan discloses advancing the shaft includes advancing the shaft into one of the two femoral arteries (shaft of catheter 150 is advanced into common femoral artery, “CFA” 305).
Regarding claim 17, Sadanandan discloses the step of treating the patient at the first site (see Figures 2H-2L and paragraphs [0049]-[0051]; as mentioned above, the “first site” includes a portion of vasculature including common femoral artery “CFA” 305 and superficial femoral artery “SFA” 309, and so after catheter 150 is advanced and 120 at the first site, angled guidewire 130 and work sheath 312 are introduced at the first site for performing an endovascular procedure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadanandan (U.S. Pub. No. 2014/0135786) in view of Ruiz (U.S. Pat. No. 6,261,273).
Regarding claims 15 and 20, Sadanandan discloses the claimed method, as discussed above, including the step of withdrawing the shaft of the catheter 150 after advancing it through one of the first outlet and the second outlet 120 (see Figure 2H and paragraph [0049]), except for advancing the shaft of the catheter through a second of the first outlet and the second outlet to a second site, and further comprising the step of treating the patient at the second site.
In the same field of art, namely methods for treating a patient, Ruiz teaches in Figures 9A-9D and col. 6, lines 11-39, advancing a shaft of a catheter 51 through a second of a first outlet 45 and a second outlet 47 of an introducer 41 to a second site (after having been advanced through outlets 47 in Figures 9B-9C, the catheter 51 is advanced through outlet 45 in Figure 9D), and further comprising the step of treating the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sadanandan such that the catheter is advanced through a second of the first outlet and the second outlet as claimed, as taught by Ruiz, in order to create less trauma to the endothelial layer of the vessel than would be expected if the introducer was removed and repositioned to treat another area of the vessel, and also to provide significant time savings (Id.). 
Regarding claims 18-19, although Sadanandan discloses that treating the patient includes generally performing an endovascular procedure (see paragraph [0021]), Sadanandan does not expressly teach the treating including a therapeutic procedure or a diagnostic procedure.
Ruiz further teaches that the catheter may be used for therapeutic devices (see col. 3, lines 38-41), including angioplasty that involves visualization such as X-ray imaging to see blockages in the vasculature which can also be considered as a diagnostic procedure.
It would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to have the treating the patient be a therapeutic procedure or diagnostic procedure, as taught by Ruiz, to Sadanandan since they are known types of endovascular procedures in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.